DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    563
    1304
    media_image1.png
    Greyscale


	Election/Restrictions	
      Applicant’s Election without traverse is again acknowledged:

    PNG
    media_image2.png
    236
    815
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the recitation “the tilting mechanism” appears to lack clear positive antecedent basis. It is unclear what is intended by this recitation.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5,7-9 and 14-17 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EADES (US 3,980,560).  See “tilting actuator” 21, “conduit” 12, “filter element”  - “flat horizontal screen” unlabeled – column 1, lines 55-57, “second filter element” – met by the “filter cake” - “The filter is of the general type which employs a supporting screen that is precoated and which accumulates a filter cake that must be removed when accumulated waste product has achieved a predetermined blockage to filtering action,” (at col. 1 lines 4-10) or either of “filter X” or “filter Y” as depicted in Figure 8 (see column 5), “tilting frame” 30, “main frame” any combination of 16, 17, 18 and “valves” being any of 63, 64, 68-70, 72, 82 and 821. The various plumbing connections depicted in Figure 8, are seen to be “flexible,” consistent with the broadest reasonable interpretation of this term. With respect to claim 17, although a “pump” is not expressly disclosed, it is understood that one would obviously be required to effectuate the pressure drop/differential discussed at column 5.

    PNG
    media_image3.png
    420
    719
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  New claim 16, presented on March 11, 2021, is not seen to further limit the claims from which it depends.  The structure of elected apparatus claims 1 and 5 from which claim 16 depends, appear to already specify structure capable of being manipulated in the manner specified in claim 16. Claim 16, being drawn to a mere manipulation, is not seen to further limit the structure of claims 1 and 5. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint “wherein the at least one filter element (4) having a main flow direction (C) comprises a first filter element (4) having a first main flow direction (C) and a second filter element (4) having a second main flow direction (C), the first and second main flow directions (C) being parallel” and in new claim 15 (added on March 11, 2021), “wherein the first and second main flow directions (C) are perpendicular to the tilting axis (B),” are not seen to enjoy clear positive antecedent basis in the originally filed disclosure.
Response to Arguments
Applicant’s arguments with respect to claims 1-5,7-9 and 14-17 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Mr. Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776